DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al. (4,512,442).
Moore et al. disclose a method and system for monitoring thresholds for performance attributes in an elevator system (abstract), the method comprising: collecting (50), by a sensor (16) affixed to an elevator car, sensor data associated with the elevator system wherein the sensor data comprises one or more performance attribute values for a set of performance attributes of the elevator system ( abstract; and column 6, lines 14-38 and column 7, lines 22-51); obtaining a threshold profile (54 and 56) associated with the elevator system, wherein the threshold profile comprises thresholds for each performance attribute in the set of performance attributes of the elevator system; comparing (via comparators 52) the one or more performance attribute values to corresponding thresholds for the set of performance attributes (column 7, lines 
Moore et al. disclose the method and system, wherein the thresholds for each performance attribute varies based on a floor location of the elevator system (column 2, line 54 – column 3, line 27; column 9, line 48 – column 10, line 38; and column 13, line 31 – column 14, line 8).
Moore et al. disclose the method and system, further comprising: storing, in a memory (28/50), the sensor data;  periodically, analyzing the stored sensor data to update the threshold profile (column 13, line 31 – column 14, line 14).
	Moore et al. disclose the method and system, wherein the thresholds comprise a range of values for each of the set of performance attributes of the elevator car (column 10, lines 41-65).
Moore et al. disclose the method and system, wherein the thresholds comprise a single value for each of the set of performance attributes of the elevator car (column 7, lines 22-51).
Moore et al. disclose the method and system, wherein the alert includes any of the one or more performance attribute values exceeding the corresponding thresholds for the set of performance attributes and the corresponding thresholds (column 7, lines 15-57).
Moore et al. disclose the method and system, wherein the alert is transmitted to an elevator maintenance system (column 7, lines 22-57).

Moore et al. disclose the method and system, wherein the action comprises altering an operation of the elevator car (column 7, lines 15-21; and column 11, lines 13-68).
	Moore et al. disclose the method and system, wherein at least one of the set of performance attributes includes travel time for an elevator car in the elevator system (column 10, lines 33-38; and column 13, lines 57-68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. in view of Christian et al. (KR 2014/0106686) and Madarasz et al. (2017/0029244).
Moore et al. are discussed above.  Moore et al. do not disclose sensing vibrations.

Madarasz et al. disclose adjusting an opening speed for an elevator system door based at least in part on the vibration values exceeding the threshold (paragraphs 8-10).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the teachings of Christian et al. and Madarasz et al. with Moore et al., because the teachings provide additional attributes to monitor, in order to keep the elevator system maintained. 


Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF3/11/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837